MEMORANDUM **
Xufeng Han, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
As the IJ noted, Han’s testimony was internally inconsistent regarding the circumstances that allegedly led Han to convert to Christianity and regarding the reason Han stopped attending Christian house meetings after his release from detention. Because these inconsistencies relate to the basis of Han’s alleged fear of persecution, substantial evidence supports the IJ’s adverse credibility determination. See id. at 1043. Accordingly, Han failed to demonstrate eligibility for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
Because Han’s CAT claim is based on the same testimony that the BIA found not credible, and he points to no other evidence the BIA should have considered, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.